Case 3:18-cv-00217-CRS-RSE Document 15 Filed 02/12/19 Page 1 of 2 PageID #: 67




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF KENTUCKY
                                 AT LOUISVILLE
                        CIVIL ACTION NO. 3:18-CV-217-CRS

                              FILED ELECTRONICALLY


JESSE MURRAH                                                                  PLAINTIFF


v.                           NOTICE OF DEPOSITION OF
                             PLAINTIFF JESSE MURRAH


TDY INDUSTRIES, LLC                                                          DEFENDANT

                             ***    ***     ***   ***    ***

      Please take notice that on March 20, 2019, beginning at 10:00 a.m., Counsel for

the Defendant will take the deposition of the Plaintiff, Jesse Murrah, at the office of

Bruce Law Group, 1041 Goss Avenue, Suite 2, Louisville, KY 40217. Said deposition

will be taken before a certified court reporter authorized to administer the oath for the

purposes of discovery, to be used at the trial of this matter and for all other purposes

permitted under the Kentucky Rules of Civil Procedure.



                                          Respectfully submitted,

                                          STOLL KEENON OGDEN PLLC
                                          300 West Vine Street, Suite 2100
                                          Lexington, KY 40507
                                          (859) 231-3000

                                   By:    /s/ Palmer G. Vance, II
                                          Palmer G. Vance II
                                          Lindsey Lee Howard

                                          COUNSEL FOR DEFENDANT,
                                          TDY INDUSTRIES, LLC
Case 3:18-cv-00217-CRS-RSE Document 15 Filed 02/12/19 Page 2 of 2 PageID #: 68




                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that the foregoing was filed with the Court’s

ECF system on February 12, 2019, which serves an electronic copy to each party in the

case who is a registered as an electronic case filing user with the Clerk, including the

following:

         Kevin M. Monsour
         BRUCE LAW GROUP
         kevin@injurylaw-ky.com
         COUNSEL FOR PLAINTIFF



                                         /s/ Palmer G. Vance II
                                         COUNSEL FOR DEFENDANT,
                                         TDY INDUSTRIES, LLC




cc: Coulter Reporting Service


121534.159266/7882271.1




                                            2
